ACKNOWLEDGMENTS
The present application is being examined under the pre-AIA  first to invent provisions. 

The Examiner acknowledges receipt of the amendment filed 6/3/22 wherein claims 1-87 and 91 were canceled; claims 88, 93-95, and 97 were amended; and claims 99-104 were added.  In addition, the Examiner acknowledges receipt of the substitute specification filed 6/3/22.
	Note(s):  Claims 88-90 and 92-104 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 6/3/22 to the rejection of claims 88-98 made by the Examiner under 35 USC 112 first and second paragraphs have been fully considered and deemed persuasive-in-part for the reasons set forth below.
Written Description Rejection
Note(s):  The rejection was modified to be consistent with the amended claims filed 6/3/22.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 88, 89, and 92-96 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to neurodegenerative diseases associated with pathogenic HSP90 other than tumors, cancers, Alzheimer’s disease, dementia, Parkinson’s disease, spinal muscular atrophy, and bulbar muscular atrophy.  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that that the instant application describes a pool of HSP90 that is functionally distinct from the pool of HSP90 understood to perform housekeeping roles.  Reference is made to US20210138091, paragraphs [0014]-[0015], [0509]-[0510] and [0650]-[0653] as being locations wherein functionally distinct HSP90 is describe that is not solely present in tumors, but also in other diseases.  In addition, it is asserted that one can generally refer to the HSP90 as ‘pathogenic HSP90’.
EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those set forth below.  Review of the various locations of US20210138091 do not provide adequate written description for neurodegenerative diseases that are associated with pathogenic HSP90 in general, but does provide support for tumors, cancers, Alzheimer’s disease, dementia, Parkinson’s disease, spinal muscular atrophy, and bulbar muscular atrophy.  In other words, written description is provided for tumors, cancers, Alzheimer’s disease, dementia, Parkinson’s disease, spinal muscular atrophy, and bulbar muscular atrophy.  The written description rejection is still deemed proper.

112 Second Paragraph Rejections
	Note(s):  All outstanding 112 second paragraph rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.	

NEW GROUNDS OF REJECTION
112 Second Paragraph Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 88, 89, and 92-96 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 88, 89, and 92-96:  The claims are ambiguous because it is unclear what neurodegenerative diseases Applicant is referring to that are associated with pathogenic HSP90.  Since claims 89 and 92-96 read on independent claim 88, those claims are also vague and indefinite.

CLAIM OBJECTIONS
Claim 90 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

ALLOWABLE CLAIMS
Claims 97-104 are allowable over the prior art of record.

COMMENTS/NOTES
It should be noted that no prior art is cited against the instant invention.  However, Applicant must address and overcome the 112 first and second paragraph rejections above.  In particular, the claims are distinguished over the prior art of record because the prior art neither anticipates nor renders obvious a method of determining whether or not a person having a neurodegenerative disease or brain tumor will respond to HSP90 inhibitor therapy as set forth in independent claims 88, 97, and 99.  The closest art is Applicant’s own work, US Patent No. 10,172,863, which discloses a structurally similar compound (the compound differs in its definition of X2) to that of the instant invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        June 15, 2022